--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
­Note: February 13, 2015




NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.


 
8% CONVERTIBLE PROMISSORY NOTE


OF


CROWDGATHER, INC.




Issuance Date:  February 13, 2015
Total Face Value of Note: $108,000


This Note is a duly authorized Convertible Promissory Note of CrowdGather, Inc.
a corporation duly organized and existing under the laws of the State of Nevada
(the “Company”), designated as the Company's 8% Convertible Promissory Note due
February 13, 2016 (“Maturity Date”) in the principal amount of $108,000 (the
“Note”).
 
For Value Received, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (“Holder”) the
principal sum up to of $108,000 and to pay “guaranteed” interest on the
principal balance hereof  at the rate of 8%, to the extent such principal amount
and “guaranteed” interest have been repaid or converted into the Company's
Common Stock, $0.001 par value per share (the “Common Stock”), in accordance
with the terms hereof.
 
The Purchase Price will be $108,000 of consideration upon execution of the Note
Purchase Agreement and all supporting documentation.  The sum of $100,000 shall
be remitted and delivered to the Company, and $8,000 shall be retained by the
Purchaser through an original issue discount for due diligence and legal bills
related to this transaction. The original issue discount is set at 8% of any
consideration paid.
 
In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2(e), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 20% per annum or the
highest rate permitted by law (the “Default Rate”).
 
 
1

--------------------------------------------------------------------------------

 
The Note may be prepaid according to the following schedule: Between 1 and 45
days from the date of execution, the Note may be prepaid for 105% of face value
plus accrued interest. Between 46 and 90 days from the date of execution, the
Note may be prepaid for 115% of face value plus accrued interest. Between 91 and
135 days from the date of execution, the Note may be prepaid for 125% of face
value plus accrued interest. Between 136 and 180 days from the date of
execution, the Note may be prepaid for 135% of face value plus accrued
interest.  After 180 days from the date of execution until the Due Date, the
Note may not be prepaid without written consent from Iconic. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day.
 
For purposes hereof the following terms shall have the meanings ascribed to them
below:
 
 “Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
 “Conversion Price” shall be equal to 60% of the lowest trading price of the
Company’s common stock during the 15 consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note.  If the Company is
placed on “chilled” status with the Depository Trust Company (“DTC”), the
discount shall be increased by 10% until such chill is remedied. If the Company
is not Deposits and Withdrawal at Custodian (“DWAC”) eligible through their
Transfer Agent and the Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer (“FAST”) system, the discount will be increased by 5%. In
the case of both, the discount shall be a cumulative 15%.
 
 “Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the prorated amount of the original issue discount),
(ii) all accrued but unpaid interest hereunder, and (iii) any default payments
owing under the Note but not previously paid or added to the Principal Amount.
 
“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.
 
The following terms and conditions shall apply to this Note:
 
Section 1.00   Conversion.
 
(a) Conversion Right.  Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
option, at any time to convert the outstanding Principal Amount and interest
under this Note in whole or in part.
 
(b) The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date”.
 
(i) Stock Certificates or DWAC.  The Company will deliver to the Holder, or
Holder’s authorized designee, no later than two (2) Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions if the Conversion Date is
more than one hundred eighty (180) days following the date of this Note and the
shares of Common Stock issuable upon conversion of this Note are eligible to be
sold pursuant to Rule 144 promulgated pursuant to the Securities Act)
representing the number of shares of Common Stock being acquired upon the
conversion of this Note.  In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company's transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its Deposits and
Withdrawal at Custodian (“DWAC”) program (provided that the same time periods
herein as for stock certificates shall apply).
 
 
2

--------------------------------------------------------------------------------

 
(ii)   Charges, Expenses.  Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, postage/mailing charge or any other
expense with respect to the issuance of such Common Stock. Company shall pay all
Transfer Agent fees incurred from the issuance of the Common stock to Holder and
acknowledges that this is a material obligation of this Note.
 
If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends if the Conversion Date is more than one hundred eighty (180)
days following the date of this Note and the shares of Common Stock issuable
upon conversion of this Note are eligible to be sold pursuant to Rule 144
promulgated pursuant to the Securities Act) prior to 3 Trading Days after the
Conversion Date, the Company shall pay to the Holder as liquidated damages an
amount equal to $2,000 per day, until such certificate or certificates are
delivered. The Company acknowledges that it would be extremely difficult or
impracticable to determine the Holder’s actual damages and costs resulting from
a failure to deliver the Common Stock and the inclusion herein of any such
additional amounts are the agreed upon liquidated damages representing a
reasonable estimate of those damages and costs. Such liquidated damages will be
automatically added to the Principal Amount of the Note.
 
(c) Reservation and Issuance of Underlying Securities.  The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (and repayments in Common Stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than five times the number of shares of Common Stock as shall be issuable
(taking into account the adjustments under this Section 1 but without regard to
any ownership limitations contained herein) upon the conversion of this Note to
Common Stock (the “Required Reserve”).  The Company covenants that all shares of
Common Stock that shall be issuable will, upon issue, be (i) duly authorized,
validly issued, fully-paid and  non-assessable and (ii) freely-tradable if the
Conversion Date is more than one hundred eighty (180) days following the date of
this Note and the shares of Common Stock issuable upon conversion of this Note
are eligible to be sold pursuant to Rule 144 promulgated pursuant to the
Securities Act. If the amount of shares on reserve at the Transfer Agent for
this Note in Holder’s name shall drop below the Required Reserve, the Company
will, within two (2) business days of written notification from Holder, instruct
the Transfer Agent to increase the number of shares so that the Required Reserve
is met.  The Company agrees that this is a material term of this Note and any
breach of this will result in a default of the Note.
 
(d) Conversion Limitation.  The Holder will not submit a conversion to the
Company that would result in the Holder owning more than 9.99% of the then total
outstanding shares of the Company (“Restricted Ownership Percentage”).
 
Section 2.00   Defaults and Remedies.
 
(e) Events of Default.  An “Event of Default” is:  (i) a default in payment of
any amount due hereunder which default continues for more than 5 business days
after the due date; (ii) a default in the timely issuance of underlying shares
upon and in accordance with terms hereof, which default continues for 3 Business
Days after the Company has failed to issue shares or deliver stock certificates
within the 3rd day following the Conversion Date; (iii) failure by the Company
for 3 days after notice has been received by the Company to comply with any
material provision of the Note Purchase Agreement; (iv) failure of the Company
to remain compliant with DTC, thus incurring a “chilled” status with DTC; (v) if
the Company is subject to any Bankruptcy Event; (vi) any failure of the Company
to satisfy its  “filing” obligations under Securities Exchange Act of 1934 and
the rules and guidelines issued by OTC Markets News Service, OTC Markets.com and
their affiliates; (vii) any failure of the Company to provide the Holder with
information related to the corporate structure including, but not limited to,
the number of authorized and outstanding shares, public float, etc. within 1
Trading Day of request by Holder; (viii) failure to have sufficient number of
authorized but unissued shares of the Company’s Common Stock available for any
conversion; (ix) failure of Company’s Common Stock to maintain a bid price in
its trading market which occurs for at least 3 consecutive Trading Days; (x) any
delisting for any reason; (xi) failure by Company to pay any of its Transfer
Agent fees or to maintain a Transfer Agent of record; (xii) any trading
suspension imposed by the Securities and Exchange Commission under Sections
12(j) or 12(k) of the 1934 Act; (xiii) any breach of Section 1.00 (c); (xiv) any
default after any cure period under, or acceleration prior to maturity of, any
mortgage, indenture or instrument under which there may be issued or by which
there may be secured or evidenced any indebtedness for money borrowed by the
Company in excess of $50,000 or for money borrowed the repayment of which is
guaranteed by the Company in excess of $50,000, whether such indebtedness or
guarantee now exists or shall be created hereafter.
 
  Remedies.  If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall be increased to 150% of the outstanding
Principal Amount of the Note held by the Holder plus all accrued and unpaid
interest, fees, and liquidated damages, if any. Additionally, this Note shall
accrue interest on any unpaid principal from and after the occurrence and during
the continuance of an Event of Default at a rate of 20%. Finally, the Note will
accrue liquidated damages of $1,000 per day from and after the occurrence and
during the continuance of an Event of Default. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from an Event of Default and any such additional
amounts are the agreed upon liquidated damages representing a reasonable
estimate of those damages and costs. The remedies under this Note shall be
cumulative and automatically added to the principal value of the Note.


 
3

--------------------------------------------------------------------------------

 
Section 3.00 General.
 
(f) Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.
 
(g) Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee at its sole discretion.  This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.
 
(h) Governing Law; Jurisdiction.
 
(i) Governing Law.  This note will be governed by and construed in accordance
with the laws of the state of California without regard to any conflicts of laws
or provisions thereof that would otherwise require the application of the law of
any other jurisdiction.
 
(ii)           Jurisdiction.  Any dispute or claim arising to or in any way
related to this Note or the rights and obligations of each of the parties hereto
shall be settled by binding arbitration in San Diego, California.  All
arbitration shall be conducted in accordance with the rules and regulations of
the American Arbitration Association ("AAA").  AAA shall designate an arbitrator
from an approved list of arbitrators following both parties' review and deletion
of those arbitrators on the approved list having a conflict of interest with
either party.  The Company agrees that a final non-appealable judgment in any
such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.
(ii)           No Jury Trial.  The Company hereto knowingly and voluntarily
waives any and all rights it may have to a trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this note.






 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.




CROWDGATHER, INC.




By:                                                                                     


Name:         Sanjay Sabnani


Title:           CEO


Date: 2/11/15




This Note is acknowledged
as:                                                    Note of February 13, 2015






















 
5

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF CONVERSION NOTICE


(To be executed by the Holder in order to convert that certain $108,000
Convertible Promissory Note identified as the Note)


DATE:                                ____________________________


FROM:                                Iconic Holdings, LLC


 
Re:
$108,000 Convertible Promissory Note (this “Note”) originally issued by
CROWDGATHER, INC., a Nevada corporation, to Iconic Holdings, LLC on February 13,
2015.



The undersigned on behalf of Iconic Holdings, LLC, hereby elects to convert
$_______________________ of the aggregate outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock,
$0.001 par value per share, of CROWDGATHER, INC. (the “Company”) according to
the conditions hereof, as of the date written below.  If shares are to be issued
in the name of a person other than undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith.  No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.  The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the “Restricted Ownership
Percentage” contained in this Note.
 
 

Conversion information:     Date to Effect Conversion           Aggregate
Principal Amount of Note Being Converted           Aggregate Interest on Amount
Being Converted           Number of Shares of Common Stock to be Issued        
  Applicable Conversion Price           Signature           Name          
Address

 
 
 
 6

--------------------------------------------------------------------------------